internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo br2 date date legend school district a school district b new school district state x dear this is in response to your request dated date for a letter_ruling concerning the availability of the exemption from medicare_tax contained in sec_3121 of the internal_revenue_code the code to certain school district employees after the unification of two school districts to form a new school district facts school districts a and b are an elementary_school district and a high school district the state x board_of education adopted a resolution approving the unification of school district a and school district b a referendum for the unification was voted on and approved by the electorate on following passage of the referendum school district a and school district b ceased to exist and new school district began new school district continued to employ the employees of school districts a and b among them were employees who were employed prior to date and who have been continuously employed performing regular and substantial services since that date following the unification the employees of new school district who were previously employed by school districts a and b were treated as having been continuously employed and as having the same status after the unification as they had before the unification as a result after the unification such employees retained their pre-unification seniority tenure benefits and other attributes of employment you represent that the employees of new school district continued to participate in the state x teachers retirement_system after unification in addition you represent that the employees covered by this request are not subject_to an agreement under sec_218 of the social_security act you request that we rule that the employees of new school district who were hired by district a or b before date and who before unification were eligible for the continuing employment exception under code sec_3121 will continue to be eligible for the exception following unification law and analysis taxes under the federal_insurance_contributions_act fica consist of an old-age survivors and disability oasdi portion and a hospital insurance medicare portion fica_taxes are computed as a percentage of wages paid_by the employer with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 of the code generally expands the definition of employment for fica purposes to include service performed after date by an employee of a state_or_local_government entity unless the employee is a member of a qualified retirement_system sec_3121 provides that with respect to state and local_government employment medicare taxes shall be applied without regard to whether the employee is a member of a qualified retirement_system however sec_3121 provides an exception to medicare coverage for services performed by state_or_local_government employees hired before date provided that such employees were performing regular and substantial services for pay before that date were employed in good_faith before that date had been hired for purposes other than avoiding the medicare taxes and have not at any time on or after that date experienced a termination of the employment relationship with the employer this is termed the continuing employment exception revrul_86_88 1986_2_cb_172 states the service’s position concerning the continuing employment exception and the applicability of the medicare_tax revrul_86_88 provides that the term political_subdivision has the same meaning that it has under sec_218 of the social_security act u s c sec_418 thus the term political_subdivision ordinarily includes a county city town village or school district under this definition if an employee simply ceased to work for one school district and began to work for another he or she would have transferred from one political_subdivision employer to another political_subdivision employer however 920_f2d_370 ustc big_number 6th cir holds that the code does not explicitly address the application of the continuing employment exception in cases of merger or consolidation of entities under this case a consolidated school district formed when three formerly independent school districts merged into one is not a new employer for purposes of the continuing employment exception the court turned to the legislative_history to determine that the purpose of code sec_3121 was to protect state and local_government entities from a sudden increase in medicare taxes h_r rep no 99th cong 1st sess pt pincite the court concluded that congress did not intend to treat a merger or consolidation of two or more employers as creating a new employer for purposes of code sec_3121 because such treatment would create the same sudden financial burden on state and local governments that the exception was drafted to mitigate and would deter consolidation of local_government entities for purposes of enhancing efficiency accordingly the court held that the taxpayer was not a new employer for its post-merger employees who in substance worked continuously for the same employer under a different name we conclude that the unification of school districts a and b which was authorized by popular referendum does not give rise to a new employer this conclusion is consistent with board_of education of muhlenberg county therefore for purposes of code sec_3121 new school district will not be treated as a new employer accordingly we rule that the employees of new school district who were hired by district a or b on or before date and who before unification were eligible for the continuing employment exception continue to be eligible for the continuing employment exception under sec_3121 following the unification of the districts except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other code provision this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
